Lake, Oh. J.
It is only necessary to notice a single one of the many questions presented by this record.
There is no pretense that John H. Hall had any authority to use Neligh’s name except such as he derived from the power of attorney produced upon the trial. But this, certainly, by the most liberal construction, did not authorize him to execute, in Neligh’s name, a promissory note for four thousand dollars to accoriipany the mortgage mentioned in the power of attorney, and then to negotiate both note and mortgage as collateral security for a loan of five hundred dollars to himself.
Not only is it impossible to give this instrument so comprehensive a meaning, but there is nothing in the testimony of Hall himself as to the object for which the power of attorney was given, which would authorize him to bind Neligh in this manner.
The language of this power of attorney is very brief, and clearly expressed. It simply authorizes Hall to sign Neligh’s “name, as grantor, to a mortgage, or mortgages,” on certain real estate therein particularly described, nothing more. The instrument was of record, and was notice to the plaintiffs of the extent of the authority which it gave.
This is a clear case of the agent exceeding the authority given by his principal, and in a matter to which the principal cannot be bound without his consent.
Several other questions were raised and discussed on the trial, but we deem this to be the really important one, and its determination decisive of the case.
The judgment of the court below must be reversed, and a decree entered in favor of the defendants dismissing the case.
Judgment accordingly.